Title: To George Washington from Brigadier General David Wooster, 21 February 1777
From: Wooster, David
To: Washington, George



New Rochele [N.Y.] Feby 21st 1777
May It please Your Excellency

I take this oppertunity to acquaint Your Excellency, that since General Heaths departure to Boston, I have taken Post at this place, with seven hundred men exclusive of Officers, being part of three Regiments from Connecticut, and Colol Humphreys Regt from the State of New York; which consists only of eighty five men Rank & file. Two Men of War lay continualy off this place; And at Fort-Independance, & Kings-bridge, according to the best intelligence, I can collect, from deserters & other ways; there are about twelve hundred men or more, in that Quarter who are endeavouring to forrage this way, but We have hitherto disappointed them, and drove them back with empty Carriages. This County is very much infested with our Tory Enemies, who Use their utmost diligence, both by Night & day to convey provisions &c. to the Enemy. I am taking every precaution in my power to prevent and detect them in their Infamous Practices.
The Troops here under my Command are inlisted only to the 15th of March next; during which time I shall do every thing in my power to defend this part of the Country; tho under the greatest disadvantages possible; As General Heath after our inglorious expedition towards Kings bridge, ordered all the Field Pieces to Peeks-kill so that I have only small arms to oppose whatever the Enemy may bring against me.
I shall be very happy to attend to whatever Instructions your Excellency shall think proper to give me and In the mean time am, with the greatest esteem, & respect, Your Excellency’s Most obedt & very humble Servt

Dav’d Wooster

